FILED
                            NOT FOR PUBLICATION                             MAY 11 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50521

              Plaintiff - Appellee,              D.C. No. 2:06-cr-00599-CAS-1

  v.
                                                 MEMORANDUM *
RUBEN CASTRO, AKA Nite Owl, AKA
Tecolote, AKA Teco,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted May 5, 2010 **
                                Pasadena, California

Before: O’SCANNLAIN and TALLMAN, Circuit Judges, and BLOCK, ***
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
      Defendant-Appellant Ruben Castro appeals the denial of his Motion to

Withdraw Guilty Pleas. Castro was indicted in the Central District of California on

one count of Racketeer Influenced and Corrupt Organizations (“RICO”)

Conspiracy, pursuant to 21 U.S.C. § 1962(d), and two counts of Conspiracy to

Distribute Controlled Substances, pursuant to 21 U.S.C. § 846. Castro, proceeding

pro se but with the assistance of standby counsel, pled guilty as charged without a

formal plea agreement to all three counts after a Rule 11 plea colloquy.1 Shortly

thereafter, Castro moved to withdraw those pleas; that motion was denied. This

appeal timely followed. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we affirm.

      To ensure that a defendant’s guilty plea is knowingly, intelligently, and

voluntarily made, a district court must advise the defendant of—and confirm the

defendant understands—his rights, the nature of the charges against him, and the

consequences of pleading guilty. Fed. R. Crim. P. 11(b)(1). The court also must

assure itself that there is a factual basis for the plea. Fed. R. Crim. P. 11(b)(3).

Once the plea of guilty has been accepted by the district court, a defendant may

withdraw that plea prior to sentencing if he “can show a fair and just reason for

requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). A district court’s denial


      1
          Fed. R. Crim. P. 11.

                                            2
of a motion to withdraw a guilty plea is reviewed for abuse of discretion. United

States v. Showalter, 569 F.3d 1150, 1154 (9th Cir. 2009).

      The district court did not abuse its discretion in denying Castro’s motion to

withdraw his pleas. The record as a whole demonstrates that Castro was

adequately advised of the nature of the charges against him and voluntarily pled

guilty to them. Further, the government’s proffer and Castro’s admissions

provided a sufficient factual basis for his pleas. Castro has not shown a fair and

just reason why he should be permitted to withdraw his pleas.

      AFFIRMED.




                                          3